Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-00000) pertaining to the 2008 Omnibus Stock Incentive Plan of Kinetic Concepts, Inc. of our reports dated February 22, 2008, with respect to the consolidated financial statements and schedule of Kinetic Concepts, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2007, and the effectiveness of internal control over financial reporting of Kinetic Concepts, Inc. filed with the Securities and Exchange Commission. Ernst & Young, LLP San Antonio, TX June
